ORDER
On August 14, 2000, the Attorney Grievance Commission of Maryland, Petitioner, filed a Petition for Disciplinary Action *192against John W. Hermina, Respondent, charging him with violations of the Maryland Rules of Professional Conduct. Thereafter, in accordance with Maryland Rule 16-709, this Court transmitted the charges contained in the petition to the Circuit Court for Prince George’s County to be heard and determined by Judge G.R. Hovey Johnson.
Following an evidentiary hearing, Judge Johnson, in accordance with Rule 16-711 a, filed a written statement of findings of fact and conclusions of law in which he concluded that “Respondent’s conduct in question did not violate the Maryland Lawyers’ Rules of Professional Conduct as alleged.”
Upon transmittal of the record to this Court pursuant to Rule 16-711 b, the Bar Counsel has advised the Court that Petitioner takes no exceptions to the findings and conclusions adopted by Judge Johnson. Petitioner accordingly moves that the Petition for Disciplinary Action be dismissed.
WHEREFORE, it is this 11th day of May, 2001,
ORDERED, by the Court of Appeals of Maryland, that the Petition for Disciplinary Action filed against John W. Hermina is hereby dismissed.